Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 1 of 10 Page|D #:46

UNITED STATES DISTRICT C(}UR'I`
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
HALINA GRAJNY, )
)
Plaintiff, )
) No. 18 C 2719

v. )

) Chief Judge Rubén Castillc
CIUEDIT C()NTROL, LLC, )
)
Defendant. )

I\IEMORANDUM OPINION AND ORDER

Halina Grajny (“Plaintift") brings this action pursuant to the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. § 1692 et Seq., against Credit Control, LLC (“Defendant”),
alleging that Defendant Violated the FDCPA by attempting to collect a debt incurred by Plaintiff
that Was discharged through bankruptcy (R. 1, Compl. 1[11 19-28.) Defendant moves to dismiss
the complaint in its entirety pursuant to Federal Rule of Civil Procedure lZ(b)(6) for failure to
state a claim. (R. 7, Mot. at 1-2.) For the reasons set forth below, Defendant’s motion to dismiss
is granted

BACKGROUND

Plaintiff is an lllinois resident, and Defendant is a limited liability, debt collection
company With its principal offices in l\/lissouri.l (R. l, Cornpl. 1111 3, 6, 8.) Sometirne before July
21, 2017, Plaintiff incurred the debt that is the subject of this lawsuit and defaulted on that debt.

(Id. 11 11.) On luly 21, 2017, Plaintiff filed for bankruptcy (Id. il 12; see also R. 8~2, Signature

 

1 Defendant provides no information about the identity and citizenship oftbe limited liability company’s
inembers, but these facts are not material because the Coui't has subj ect-inatter jurisdiction over FDCPA
claims. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.”).

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 2 of 10 Page|D #:47

Page at l.)2 The bankruptcy petition that Plaintiff filed is signed by Plaintiff’s attorney, Alicja
Sroka (“Sroka”). (R. 8-2, Signature Page at l.) On October 24, 2017, Plaintiff’ s debt Was
discharged through bankruptcy (R. 1, Compl. 11 15.)

Nearly four months later, on February 20, 2018, Defendant mailed a collection letter to
Plaintifi’ s attorney related to the discharged debt. (Id. 11 16; R. 8-1, Letter.) 'l`he letter Was sent to
Sroka’s office but Was addressed to Plaintiff °‘[care of| Alicja Srok[a] LaW Srok[a].” (Id. at 1.)
The letter also stated that it “is from a debt collector,” and Was “an attempt to collect a debt” that
Plaintiff incurred at a department store, Macy’s, for Which l\/_[acy’s engaged Defendant to collect
(Id.) The letter stated that unless Plaintiff disputed the validity of the debt, the debt Would be
“assumed . . . valid by” Defendant, and the letter directed Plaintiff to pay the balance of her debt.
(Id.) Plaintiff alleges that Defendant should have known that she previously filed for bankruptcy
and had the debt discharged, and, as a result, Defendant violated multiple FDCPA provisions by
sending her the letter. (R. l, Compl. il'll l7, 19-28.)

PR() CEDURAL HISTORY

Plaintiff filed her complaint on April 16, 20l8. (R. 1, Compl.) She brings four counts
against Defendant, all based on different provisions of the FDCPA. (Ia’. 111{ 21-28.) ln Count l,
Plaintiff brings a claim under 15 U.S.C. § 1692e(2) alleging that Defendant’s collection letter

misrepresented the character, amount, or legal status of Plaintiff’ s debt. (]d. 1111 21 -22.) Count ll

 

2 Defendant, with its motion to dismiss, attaches a copy of the signature page of the bankruptcy petition
that Plaintiff filed (R. 8-2, Signature Page at l.) Defendant also included as an exhibit to its motion a
copy of the collection letter that Defendant sent to Sroka. (R. 8-1, Letter.) The Court notes that the
collection letter and Plaintift’ s bankruptcy petition are referred to in the complaint and critical to
Plaintift’ s allegations (R. l, Cornpl. 1111 11-19.) Defendant’s exhibits are concededly authentic as Plaintiff
relies on those documents in her response to the motion to dismiss, and she does not object to their
authenticity or Defendant’s reliance on those documents (R. 12, Resp. at 2 n.4, 3~5.) The Court,
therefore, Will consider the collection letter and the signature page of Plaintit`t’s bankruptcy petition in its
analysis of Defendant’s motion to dismissl See Geinosky, 675 F.3d 743, 745 n.l {Tth Cir. 2012); see also
Sam‘ana v. Cook Cry. Bd. ofReview, 679 F.?)d 614, 619 (7th Cir. 2012).

2

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 3 of 10 Page|D #:48

alleges that the letter violated 15 U.S.C. § 1692e(l O) by “using false representations” or
“deceptive means” to collect the debt. (Id. 1111 23-24.) ln Count llI, Plaintiff claims that Defendant
violated 15 U.S.C. § 1692f by “engaging in unfair or unconscionable means” to collect the dcbt.
(Id. 1111 25 -26.) Finally, in Count IV, Plaintiff alleges that Defendant engaged in false, deceptive,
or misleading methods to collect the debt in violation of 15 U.S.C. § 1692e. (Id. 111[ 27~28.)

On May 17, 2018, Defendant filed the present motion to dismiss (R. 7, Mot.) Defendant
argues that dismissal is Warranted because the collection letter Was sent to Sroka_Plaintift’ s
attorney-and not Plaintiff. (R. 8, Mem. at 4.) Defendant suggests, therefore, that the letter Was
not a “communication” about a debt with Plaintiff, but instead merely a communication With
Plaintiff’ s attorney for Which Plaintiff has no cause of action. (Id.) Defendant also argues that a
“competent attoniey” like Sroka Who received the collection letter and handled Plaintiff’s
bankruptcy Would have known that the debt referred to in the collection letter Was discharged;
accordingly, Sroka Would not have been confused, deceived, or misled by the letter, and
Plaintiff’ s FDCPA claims fail as a result. (Id. at 5-6.)

In response, Plaintiff argues that she may bring an FDCPA claim against Defendant even
though the collection letter Was addressed to the “care of’ her attorney instead cftc her
personally (R. 12, Resp. at 3-4.) She also contends that dismissal is premature at this stage of the
litigation because it can be inferred that Defendant either made no effort to ascertain the status of
Plaintiff’s debt or that it acted With “an intentional disregard for the bankruptcy process{.]” (l'd.
at 5.)

LEGAL STANDARD
A complaint must set forth a c‘short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “A motion to dismiss pursuant to Rule

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 4 of 10 Page|D #:49

12(b)(6) challenges the viability of a complaint by arguing that it fails to state a claim upon
which relief may be granted.” F firestone Fin. Corp. v. Meyer, 796 F.3d 822, 825 (7th Cir. 2015)
(citation and internal alteration omitted). “Although detailed factual allegations are unnecessary,
the complaint must have ‘enough facts to state a claim to relief that is plausible on its face.”’
Pierce v. Zoeris, Inc., 818 F.3d 274, 277 (7th Cir. 2016) (quoting Bell Arl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcrofr v. Iqbal, 556 U.S. 662, 678 (2009). “Detenmining whether a
complaint states a plausible claim for relief will . . . be a context~specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Id. at 679. “To rise above
the speculative level of plausibility, the complaint must make more than threadbare recitals of
the elements of a cause cf action, supported by mere conclusory statements.” Oakland Police &
Fire Rez‘. Sys. v. Mayer Brown, LLP, 861 F.3d 644, 649 (7th Cir. 2017) (citation, alteration, and
internal quotation marks omitted). ln deciding a motion to dismiss, however, the Court accepts
the factual allegations in the complaint as true and draws all reasonable inferences in favor of the
plaintiff Tobey v. Chz`bucos, 890 F.3d 634, 645 (7th Cir. 2018).

A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for
all purposes FED. R. CIV. P. 10(0). So are documents that are critical to the complaint,
concededly authentic, and referred to in the complaint, and information that is subject to proper
judicial notice. Geinosky v. Cfty ofChicago, 675 F.3d 743, 745 n.l (7th Cir. 2012); see also
Sanrana v. Cook Cl‘y. Bd. ofRevr'ew, 679 F.3d 614, 619 (7th Cir. 2012) (ruling that the district

court did not err by considering documents outside of the complaint in its decision on a motion

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 5 of 10 Page|D #:50

to dismiss because the documents were referred to in the complaint, were “concededly
authentic,” and were “central to the plaintiffs’ claim”).
ANALYSIS

First, Defendant suggests that the Court should dismiss Plaintiff’s complaint because the
collection letter Defendant sent to Plaintiff’ s attorney is not a “communication” to Plaintiff that
is actionable under the FDCPA. (R. 8, l\/lem. at 4.) Under the FDCPA, however, the import of a
communication to the debtor’s attorney instead of the debtor herself is not that the
communication fails to give rise to an actionable FDCPA claim; rather, the communication is
reviewed under a different legal standard See Bravo v. Midland Crea’ir Mgmr., Inc., 812 F.3d
599, 603 (7th Cir. 2016) (“This case involves alleged false representations to a debtor’s attorney.
Therefore, the standard is whether a competent attorney, even if he is not a specialist in
consumer debt law, would be deceived by two letters requesting payment for debts resolved in a
settlement,”); O ’Rourke v. Palisades Acquisition XVL LLC, 635 F.3d 93 8, 947 (7th Cir. 2011)
(“[W}e have applied a different standard_~that of the ‘competent lawyer’--when assessing
FDCPA claims brought in response to statements made to lawyers rather than consumers.”).3
Accordingly, the Court rejects any suggestion that Plaintiff cannot maintain an FDCPA action
against Defendant simply because the collection letter was sent to Plaintift’ s attorney instead of
Plaintiff herself Sec Longo v. Law Ojj‘ices ofGer'ald E. Moore & Assocs., P. C., No. 04 CV 5759,
2008 WL 4425444, at *3 (N.D. lll. Sept. 26, 2008) (ruling that a letter naming the debtor but
mailed to the debtor’s attorney could give rise to an FDCPA claim that would be reviewed under

the “competent lawyer” standard).

 

3 lf the communication had been sent directly to Plaintiff, Defendant’s conduct would be reviewed under
the “unsophisticated consumer” standard, which “asks whether a person of modest education and limited
commercial savvy would be likely to be deceived.” Evory v. RJMAcquz'sitions Funding L.L.C., 505 F.3d
769, 774 (7th Cir. 2007).

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 6 of 10 Page|D #:51

Next, Defendant argues that Plaintiff cannot maintain a cause of action under the
FDCPA, because it is not plausible that Plaintiff` s attorney was deceived or misled in any way
when she received Defendant’s collection letter about a debt that she had helped Plaintit`f
discharge through bankruptcy (R. 8, Mem. at 4~6.) Plaintiff alleges, and there is no dispute that,
the collection letter at issue was sent to Plaintifl’s attorncy, not Plaintiff herself_the recipient’s
address in the collection letter is the same as Plaintiff”s counsel’s address that is reflected on the
signature page of Plaintiff’ s bankruptcy petition. (R. l, Compl. 1[ 16; R. 8-1, Letter at l ; R. 8-2,
Signature Page at 1.)

Because this case c‘involves alleged false representations to a debtor’s attorney,” the
relevant inquiry is “whether a competent attorney, even if [she] is not a specialist in consumer
debt law, would be deceived by” Defendant’s collection letter requesting payment for a debt that
was discharged in bankruptcy Bravo, 812 F.3d at 603; see also Evory v. RJMAcquisirions
Fzmding L.L.C., 505 F.Bd 769, 774-75 (7th Cir. 2007) (“[A] representation by a debt collector
that would be unlikely to deceive a competent lawyer, even if [she] is not a specialist in
consumer debt law, should not be actionable.”). This standard applies to any allegedly false
communication “sent to the debtor’s lawyer if the falsehood was readily discoverable by the
lawyer.” Caprel v. Specialized Loan Servicing, Inc., No. 15 C 09145, 2016 WL 4678313, at *6
(N.D. lll. Sept. 7, 2016).

For example, in Bravo v. Midlanci’ Credz`t Mgmt., Inc., No. 14 C 45l0, 2014 WL 6980438
(N.D. lll. Dec. 9, 2014), the court dismissed the plaintiffs FDCPA claims arising out of a letter
sent to the plaintiff s attorney because the plaintiff “neither allege[d] nor argue{d] that a lawyer
receiving [the defendant’ s] letters would consider them threatening[.]” Bra.vo, 2014 WL

6980438, at *4. 'l`here, the plaintiffs attorney represented her in a case where she settled her

 

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 7 of 10 Page|D #:52

debt, and therefore the court reasoned that dismissal was appropriate for FDCPA claims related
to subsequent communications referencing that debt because “[i]t would not have taken an
expensive or extensive investigation_or even any investigation at all--for a competent lawyer
to know [the plaintiff] owed no debts and that the letters were false.” Id. at *l, 5. The U.S. Court
of Appeals for the Seventh Circuit affirmed, reasoning that “[o]n the facts before us, we believe a
competent attorney would be able to determine whether his client continued to owe a debt after it
Was settled in full and would therefore not be deceived by the two letters.” Bravo, 8l2 F.3d at
603.

Like Bravo, Plaintiff fails to plausibly allege or argue that her counsel was deceived by
the collection letter. Bravo, 20l4 WL 6980438, at *4. Additionally, the collection letter was sent
to Plaintiff’ s attorney Who represented Plaintiff in the bankruptcy proceedings that resulted in a
discharge of the debt referenced in the collection letter. (R. 8-l, Letter; R. 8-2, Signature Page.)
A competent attorney that represents a plaintiff in a bankruptcy proceeding would not be
deceived by a letter seeking to collect a debt that was discharged in the same bankruptcy
proceeding See Brcn)o, 812 F.3d at 603; see also Massa v. I.C. Sys., Inc., No. l:06-CV~207-JDT-
TAB, 2008 WL 504329, at *3 (S.D. Ind. Feb. 21, 2008) (observing that plaintiffs counsel

“would have known without any investigation that no money was due because he knew that [the
plaintiff] had filed bankruptcy Thus, . . . the claim based on the demand for payment of a debt in

bankruptcy made to [plaintiff’ s counsel] is not actionable.”).

This case is distinguishable from those that have survived a motion to dismiss For
example, in Janefos v. Fulton Friedman & Gullace, LLP, No. l2 C 1473, 2013 WL 791325
(N.D. lll. Mar. 4, 20l3), the plaintiff alleged that the collection letters at issue caused confusion

regarding the true owner of the plaintiffs debt such that it was plausible that a competent

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 8 of 10 Page|D #:53

attorney would be deceived by the collection letters. Janetos, 2013 WL 79l325, at ”‘8~9; see also
Caprel v. Specialized Loan Servicz'ng, Inc., Nc. l5 C 09145, 2017 WL 1739919, at *4 (N.D. lll.
l\/lay 4, 2017) (declining to dismiss an FDCPA claim by a plaintiff whose debt was discharged in
bankruptcy because the plaintiff alleged that the defendant, a mortgage servicing company, had a
practice of illegally reporting discharged debts to credit bureaus even though a competent
attorney would be aware that mortgage service companies are prohibited by law to report
discharged debts to credit bureaus). Similarly, in Ma!ik v. Kim, No. l5 C 10924, 2016 WL
4709076, at *5 (N.D. lll. Sept. 8, 2016), the plaintiffs FDCPA claim survived a motion to
dismiss because the plaintiff alleged “a threat to impose a penalty that the threatener knows is
improper because unlawful[.]” Malik, 2016 WL 4709076, at *5. Here, Plaintiff does not
plausibly allege that her counsel was confused by the collection letter or that Defendant sent the
collection letter knowing that it was unlawful to do so. (R. 1, Cornpl. 1111 ll-20.) lnstead, Plaintiff
maintains that “the FDCPA does not require independent bankruptcy verification,” but “arguably
the [debt] collection industry’s standards setting agency recommends that collectors have
policies and procedures to search public records and avoid collection of . . . discharged debt.”
(R. l2, Resp. at 3.) This argument, however, is not germane to the controlling “competent
attorney” analysis, which looks at whether an attorney would be deceived by a communication,
not whether a debt collector exercised reasonable diligence in ascertaining the existence of a
debt. See Bravo, 812 F.3d at 603; Evorjy, 505 F.3d at 774~75.

Plaintiff also attempts to distinguish the present case from Bravo by arguing that
Plaintiff s debt was discharged through bankruptcy, whereas the debtor in Bravo resolved her
debt through a settlement agreement (R. l2, Resp. at 3 .) The way a debt is resolved, however, is

irrelevant', instead, the issue is whether a competent attorney would be deceived by Defendant’s

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page 9 of 10 Page|D #:54

collection letter. See Bravo, 812 F.3d at 603; Evory, 505 F.3d at 774-75. ln Bravo and in this
case, the attorney for each plaintiff represented his or her client throughout the debt resolution
process and was aware that no debt existed that the defendant could collect even though the
defendant sent a communication regarding such debt. See Bravo, 2014 WL 6980438, at *4-5.
Accordingly, the Court rejects Plaintiffs arguments and grants Defendant’s motion to dismiss
the complaint in its entirety, as all of Plaintiffs claims are premised on the allegedly false or
misleading communication to Plaintiff s attorney about a discharged debt. See Evor'y, 505 F.3d at
775 (“[A] representation by a debt collector that would be unlikely to deceive a competent
lawyer, even if [she] is not a specialist in consumer debt law, should not be actionable.”); Massa,
2008 WL 5043 29, at "‘3 (noting that where the attorney “would have known without any
investigation that no money was due,” a demand for a payment of a debt discharged in
bankruptcy is not actionable). The Court, however, will dismiss the complaint without prejudice
and afford Plaintiff an opportunity to replead her FDCPA claims. See Bravo, 2014 WL 6980438,
at *6 (“Although it is doubtful that Bravo can save her case through repleading, the court will

give her one opportunity to do so.”).

 

Case: 1:18-cv-02719 Document #: 15 Filed: 10/09/18 Page_ 10 of 10 Page|D #:55

C()NCLUSION
For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss (R. 7) and
dismisses this action without prejudice Plaintiff may file an amended complaint repleading her
claims consistent with this order within 30 days of the date of this order. lf Plaintiff fails to do
so, the dismissal will be converted to one with prejudice The parties are DIRECTED to
reevaluate their settlement positions in light of this opinion and to exhaust all settlement

possibilities prior to the status hearing

ENTERED:
Chief Judge Rubén Castlllo
United States District Court

Dated: OCtoher 9, 2018

10

 

